DETAILED ACTION
Claims 2-19 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-22 of U.S. Patent No. 11,269,310. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.


App. No. 17/585,894
U.S. Patent No. 11,269,210
2. A method for bending a length of pipe to be used in an electrical conduit pipe run including at least one bend, the method comprising:
1. An automated method for bending a length of pipe to be used in an electrical conduit pipe run including at least one bend, the method comprising:
accessing electronic data of a model of the electrical conduit pipe run;
accessing electronic data of a model of the electrical conduit pipe run;
segmenting the model of the electrical conduit pipe run into a plurality of consecutive lengths of pipe, the length of pipe being one of the plurality of consecutive lengths of pipe;
segmenting the model of the electrical conduit pipe run into a plurality of consecutive lengths of pipe, the length of pipe being one of the plurality of consecutive lengths of pipe;
determining a bend location of the at least one bend along the length of pipe based on:
determining a bend location of the at least one bend along the length of pipe based on:
a position of the length of pipe along the electrical conduit pipe run established by the segmenting of the model into a plurality of consecutive lengths of pipe;
a position of the length of pipe along the electrical conduit pipe run established by the segmenting the model into a plurality of consecutive lengths of pipe;
a position of the at least one bend along the electrical conduit pipe run; and
a position of the at least one bend along the electrical conduit pipe run; and
an effect of at least one of gain and take-up for the at least one bend; and
an effect of at least one of gain and take-up for the at least one bend;
preparing fabrication instructions for fabricating the length of pipe, the fabrication instructions including the bend location and a bend angle.

preparing fabrication instructions for fabricating the length of pipe, the fabrication instructions including the bend location and a bend angle; and

providing the fabrication instructions to an automated bending machine configured to bend the length of pipe in accordance with the fabrication instructions.
3. The method of claim 2, further comprising receiving design data related to a particular design aspect of the electrical conduit pipe run and forming the model of the electrical conduit pipe run based on the design data.
2. The method of claim 1, further comprising receiving design data related to a particular design aspect of the electrical conduit pipe run and forming the model of the electrical conduit pipe run based on the design data.
4. The method of claim 2, wherein the electronic data of the model of the electrical conduit pipe run utilizes data from a building information modeling system.
3. The method of claim 1, wherein the electronic data of the model of the electrical conduit pipe run is extracted from a building information modeling system.
5. The method of claim 2, further comprising selecting an initial length of the length of pipe based on at least one of industry standard sizes.
4. The method of claim 1, further comprising selecting an initial length of the length of pipe based on at least one of industry standard sizes.
6. The method of claim 2, further comprising selecting an initial length of the length of pipe from selected sizes.
5. The method of claim 1, further comprising selecting an initial length of the length of pipe from selected sizes.
7. The method of claim 2, wherein the fabrication instructions include cutting instructions.
6. The method of claim 1, wherein the fabrication instructions include cutting instructions.
8. The method of claim 2, further comprising determining a distance for feeding the length of pipe into a machine in order to achieve the bend location, and wherein the fabrication instructions include instructions to feed the length of pipe into the machine the distance and then actuate bending elements or devices to create the at least one bend at a particular point along the length of pipe.
7. The method of claim 1, further comprising determining a distance for feeding the length of pipe into a machine in order to achieve the bend location, and wherein the fabrication instructions include instructions to feed the length of pipe into the machine the distance and then actuate bending elements or devices to create the at least one bend at a particular point along the length of pipe.
9. The method of claim 2, wherein the fabrication instructions are machine formatted.
8. The method of claim 1, wherein the fabrication instructions are machine formatted.
10. The method of claim 2, further comprising generating an identifier associated with the length of pipe.
9. The method of claim 1, further comprising generating an identifier associated with the length of pipe.
11. A system for automatically generating fabrication instructions for a length of pipe to be used in an electrical conduit pipe run including at least one bend, the system comprising:
15. A system for automatically fabricating a length of pipe to be used in an electrical conduit pipe run including at least one bend, the system comprising:
a computing device configured to:
a computing device configured to:
access electronic data of a model of the electrical conduit pipe run;
access electronic data of a model of the electrical conduit pipe run;
segment the model of the electrical conduit pipe run into a plurality of consecutive lengths of pipe, the length of pipe being one of the plurality of consecutive lengths of pipe;
segment the model of the electrical conduit pipe run into a plurality of consecutive lengths of pipe, the length of pipe being, one of the plurality of consecutive lengths of pipe;
determine a bend location of the at least one bend along the length of pipe based on:
determine a bend location of the at least one bend along the length of pipe based on:
a position of the length of pipe along the electrical conduit pipe run established by the segmenting of the model into a plurality of consecutive lengths of pipe;
a position of the length of pipe along the electrical conduit pipe run established by the segmenting of the model into a plurality of consecutive lengths of pipe;
a position of the at least one bend along the electrical conduit pipe run; and
a position of the at least one bend along the electrical conduit pipe run; and
an effect of at least one of gain and take-up for the at least one bend; and
an effect of at least one of gain and take-up for the at least one bend; and
prepare fabrication instructions for fabricating the length of pipe, the fabrication instructions including the bend location and a bend angle.
prepare fabrication instructions for fabricating the length of pipe, the fabrication instructions including the bend location and a bend angle; and

an automated bending machine for receiving the fabrication instructions and bending the length of pipe in accordance with the fabrication instructions.
12. The system of claim 11, wherein the fabrication instructions are machine formatted.
16. The system of claim 15, wherein the fabrication instructions are machine formatted.
13. The system of claim 11, further comprising a modeling system configured to receive design data related to a particular design aspect of the electrical conduit pipe run and form the model of the electrical conduit pipe run based on the design data.
17. The system of claim 15, further comprising a modeling system configured to receive design data related to a particular design aspect of the electrical conduit pipe run and form the model of the electrical conduit pipe run based on the design data.
14. The system of claim 11, wherein the electronic data of the model of the electrical conduit pipe run utilizes data from a building information modeling system.
18. The system of claim 15, wherein the electronic data of the model of the electrical conduit pipe run is extracted from a building information modeling system.
15. The system of claim 11, wherein the computing device is configured to select an initial length of the length of pipe based on at least one of industry standard sizes.
19. The system of claim 15, wherein the computing device is configured to select an initial length of the length of pipe based on at least one of industry standard sizes.
16. The system of claim 11, wherein the computing device is configured to select an initial length of the length of pipe from selected sizes.
20. The system of claim 15, wherein the computing device is configured to select an initial length of the length of pipe from selected sizes.
17. The system of claim 11, wherein the fabrication instructions include cutting instructions.
21. The system of claim 15, wherein the fabrication instructions include cutting instructions.
18. The system of claim 11, further comprising an identification device in communication with the computing device, wherein the identification device is configured to generate an identifier associated with the length of pipe.
22. The system of claim 15, further comprising an identification device in communication with the computing device, wherein the identification device is configured to generate an identifier associated with the length of pipe.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 19 is rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable by U.S. Patent Application Publication No. 2008/0082191 (Greer) (cited by Applicant).


Claim 19:
The cited prior art describes a method of preparing fabrication instructions, comprising: (Greer: “This invention relates generally to the design and manufacturing of piping and plumbing systems, and more particularly to a system and method for designing and manufacturing systems including bent tubing. Even more particularly the present invention relates to a system and method for entering a bent-tube object in a CAD drawing file, and for using the bent-tube object to generate data for driving a tube bender to manufacture a bent tube.” Paragraph 0003; “Each specification file 124 corresponds to a particular design task (e.g., hot water plumbing, cold water plumbing, steam lines, ventilation, electrical, mechanical, etc.), and includes a list of available objects 206(1-n, r, . . . ) suited to the particular design task.” Paragraph 0039; “Object data files 122 include a plurality of data fields, each associated with a particular size of the selected object. Example data fields for a 90.degree. elbow include, but are not limited to, inside diameter (ID), a first end condition (EC1), a second end condition (EC2), pressure rating, etc. The types of data fields included in an object data file 122 depend on the type of object to which the data file corresponds and the information about that object that would be useful to a designer. For example, electrical parts would have different data fields (e.g., contact conditions, resistance, etc.) than plumbing parts. In the case of a bent-tube object file 122, additional data fields include bender driver data, as will be more fully described below.” Paragraph 0041)
accessing or receiving a geometrical model containing data defining a pipe run for a facility; (Greer: “An extraction module is operative to generate/extract bender driver data from the custom bent-tube object. In a particular embodiment, the extraction module generates a portion of the bender driver data from the custom bent-tube object, and retrieves another portion of the bender driver data from a separate data file. Alternatively, the extraction module generates/retrieves substantially all of the bender driver data from the custom bent-tube object. Optionally, a data converter, responsive to indicia of a particular bender type, converts bender driver data for a first type of bender to bender driver data for a second type of bender.” Paragraph 0019; “Once multi-segmented line 208 is entered, and an initiate signal (e.g., a double mouse click at last point 218) is provided by the user, object manager 116 retrieves the data corresponding to the selected pipe size from the object data file 122 corresponding to the selected bent-tube object 206. Object manager then uses the retrieved data, and the geometric parameters (e.g., segment lengths, angles, etc.) of multi-segmented line to generate custom bent-tube object 204.” Paragraph 0044; “Object manager 116 and drawing engine 118 work together to enter objects, including custom bent-tube objects, in drawing files 120, and to display the objects and their associated data to a designer. Specification data files 124 provide lists of objects which can be selected by a designer for insertion into a drawing file 120. Object data files 122 include specific information about each object listed in specification data files 124. Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037)
segmenting the pipe run of the model by determining joint locations along the pipe run that define a plurality of pipe segments making up the pipe run, (Greer: see the generation of the bender driver data 704 which includes the bender driver data 500 as illustrated in figures 5, 7; “Extraction routine 126 extracts/generates tube bender driver data from custom bent-tube objects entered in drawing files 120.” Paragraph 0037; “Thus, bent-tube object 204 includes both graphical data necessary for generating an image 219 of a bent-tube, and bender driver data that can be extracted by extraction routine 126 and used to drive tube bender 220 in order to manufacture the bent tube.” Paragraph 0044; “Group 404 includes a plurality of subgroups (shown in rows for clarity) of fields, each subgroup (row) corresponding to one segment of multi-segmented line 208. Accordingly, the number of subgroups depends on the number of segments in multi-segmented line 208. Each subgroup includes a tube size field 412, a segment length field 414, and segment absolute angle field 416.” Paragraph 0052)
the plurality of pipe segments comprising a bent pipe comprising a pipe bend with a bend angle; (Greer: see the radius 524 as illustrated in figures 5, 6 and as described in paragraphs 0059, 0062; “The bend radius value comes from the "R" variable in the bent-tube object file 122(x) (FIG. 3A), either directly or indirectly via bender data 408, depending on the particular implementation of the invention.” Paragraph 0059; “FIG. 6 shows a bent tube 602 superimposed over a multi-segmented line 604, and helps to illustrate one example method of calculating the length to beginning of bend 518 value. As shown in FIG. 6, a middle segment 606 of the bent tube 602 has a 90.degree. bend with a radius (R) formed at each end. From inspection of FIG. 6, it is clear that a 90.degree. bend consumes a length of each line segment equal to the bend radius (R). For example, assume pipe 602 has a 1 in. diameter, and the bend radius (R) is twice the diameter of the pipe (i.e., 2.times.1=2 in.), then the bend would consume the first 2 in. 608 of the middle segment 610 of line 604. Similarly, the next 90.degree. bend would consume the last 2 in. of middle segment 610. Thus, the distance between the end 612 of the first bend and the beginning 614 of the second bend is equal to the length of middle segment minus 4 in. The length of line segments consumed for bends of smaller angles can be calculated mathematically and/or derived empirically, and mapped to a mathematical algorithm for use in generating the bender driver data.” Paragraph 0062; see the angle of bend 522 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
determining a bend location of the pipe bend along the bent pipe based on the data; (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059; “Referring now to FIGS. 4 and 5, data structure 400 can be modified to produce an alternate data structure for custom bent-tube object 204. In particular, most or all of the data contained in bender driver data 500 can be retrieved and/or generated from bent-tube object file 122(x) when custom bent-tube object is created and entered into drawing file 120.” Paragraph 0060)
determining a feed length for use with a fabrication device to create the bent pipe, the feed length providing for formation of the pipe bend at the bend location; and (Greer: see the length to beginning of bend 518 as illustrated in figure 5 and as described in paragraphs 0058, 0059; “Each row includes a length to beginning of bend field 518, a rotation to bend field 520, an angle of bend field 522, and a radius of bend field 524. The length to the beginning of bend value is calculated by subtracting the sum of length required to form the bends at both ends of a segment from the length of the associated line segment of line 208 (FIG. 2). The rotation and angle values are calculated by comparing the absolute angles 416 (FIG. 4) of the segments preceding and following a particular bend.” Paragraph 0059)
preparing bending instructions for creating the bent pipe comprising the feed length and the bend angle. (Greer: see the data structure 500 of the tube bender driver data as illustrated in figure 5 and as described in paragraphs 0057, 0058, 0060; “Referring now to FIGS. 4 and 5, data structure 400 can be modified to produce an alternate data structure for custom bent-tube object 204. In particular, most or all of the data contained in bender driver data 500 can be retrieved and/or generated from bent-tube object file 122(x) when custom bent-tube object is created and entered into drawing file 120. In that case, geometric data 508 replaces fields 404, which is then redundant. Further, bender data 408 would include machine variables 512 and process variables 516. In other words, the alternate custom bent-tube object would include substantially all of bender driver data 500, optionally in a form substantially similar to that required to drive a bending machine.” Paragraph 0060)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2003/0125826 (cited by Applicant) describes a system for designing and fabricating piping and structural components for a piping network.
U.S. Patent Application Publication No. 2008/0275674 (cited by Applicant) describes a system for automatically selecting a pipe and the pipe type for a piping network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116